     Case 3:20-cv-01335-MMA-RBB Document 9 Filed 08/25/20 PageID.68 Page 1 of 6



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   VANESSA NAVARRO,                                    Case No.: 20cv1335-MMA(RBB)
12                                      Plaintiff,
                                                         SCHEDULING ORDER
13   v.                                                  REGULATING DISCOVERY
                                                         AND OTHER PRE-TRIAL
14   FCA US LLC, et al.,
                                                         PROCEEDINGS
15                                   Defendants.
16
17         Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
18   held on August 25, 2020. After consulting with the attorneys of record for the parties
19   and being advised of the status of the case, and good cause appearing, IT IS HEREBY
20   ORDERED:
21         1.     Any motion to join other parties, to amend the pleadings, or to file additional
22   pleadings must be filed by October 23, 2020.
23         2.     All fact discovery must be completed by all parties by February 26, 2021.
24   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
25   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
26   of time in advance of the cut-off date, so that it may be completed by the cut-off date,
27   taking into account the times for service, notice and response as set forth in the Federal
28   Rules of Civil Procedure. Counsel must promptly and in good faith meet and confer

                                                     1
                                                                                20cv1335-MMA(RBB)
     Case 3:20-cv-01335-MMA-RBB Document 9 Filed 08/25/20 PageID.69 Page 2 of 6



1    with regard to all discovery disputes in compliance with Local Rule 26.1(a). The
2    Court expects counsel to make every effort to resolve all disputes without court
3    intervention through the meet and confer process. If the parties reach an impasse on any
4    discovery issue, counsel must file an appropriate motion within the time limit and
5    procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
6    comply in this regard will result in a waiver of a party’s discovery issue. Absent an
7    order of the court, no stipulation continuing or altering this requirement will be
8    recognized by the court.
9          3.     All motions for discovery shall be filed no later than thirty (30) days
10   following the date upon which the event giving rise to the discovery dispute occurred.
11   The 30-day deadline will not be extended without a prior Court order; counsel cannot
12   unilaterally extend the deadline. For example, ongoing meet-and-confer efforts, rolling
13   document productions, or supplemental discovery responses do not extend the deadline.
14   A failure to comply will bar the party from filing a corresponding discovery motion. For
15   oral discovery, the event giving rise to the discovery dispute is the completion of the
16   transcript of the affected portion of the deposition. For written discovery, the event
17   giving rise to the discovery dispute is the service of the response. All interrogatories,
18   requests for admission, and document production requests must be served by December
19   18, 2020.
20         4.     The parties must designate their respective experts in writing by March 26,
21   2021. The parties must identify any person who may be used at trial to present evidence
22   pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to
23   retained experts. The date for exchange of rebuttal experts must be by April 9, 2021.
24   The written designations must include the name, address and telephone number of the
25   expert and a reasonable summary of the testimony the expert is expected to provide. The
26   list must also include the normal rates the expert charges for deposition and trial
27   testimony.
28   ///

                                                   2
                                                                                 20cv1335-MMA(RBB)
     Case 3:20-cv-01335-MMA-RBB Document 9 Filed 08/25/20 PageID.70 Page 3 of 6



1           5.      By May 7, 2021, each party must comply with the disclosure provisions in
2    Rule 26(a)(2)(B) and (C) of the Federal Rules of Civil Procedure. This disclosure
3    requirement applies to all persons retained or specially employed to provide expert
4    testimony, or whose duties as an employee of the party regularly involve the giving of
5    expert testimony. Except as provided in the paragraph below, any party that fails to
6    make these disclosures will not, absent substantial justification, be permitted to use
7    evidence or testimony not disclosed at any hearing or at the time of trial. In
8    addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
9           6.      Any party must supplement its disclosure regarding contradictory or rebuttal
10   evidence under Fed. R. Civ. P. 26(a)(2)(D) by May 21, 2021.
11          7.      All expert discovery must be completed by all parties by June 18, 2021.
12   The parties must comply with the same procedures set forth in the paragraph governing
13   fact discovery.
14          8.      Failure to comply with this section or any other discovery order of the court
15   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
16   the introduction of experts or other designated matters in evidence.
17          9.      All dispositive pretrial motions, including motions for summary judgment
18   and motions addressing Daubert issues, must be filed by July 16, 2021.1 Counsel for the
19   moving party must obtain a motion hearing date from Judge Anello’s law clerk. The
20   period of time between the date you request a motion date and the hearing date may vary
21   from one district judge to another. Please plan accordingly. Failure to make a timely
22   request for a motion date may result in the motion not being heard.
23          10.     If appropriate, following the filing of an order ruling on a motion for
24   summary judgment or other dispositive pretrial motion, or in the event no such motion is
25   filed, after the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will
26
27
     1
       This deadline is not applicable to pretrial motions in limine. For further information regarding motions
28   in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                         3
                                                                                           20cv1335-MMA(RBB)
     Case 3:20-cv-01335-MMA-RBB Document 9 Filed 08/25/20 PageID.71 Page 4 of 6



1    issue a pretrial scheduling order setting a pretrial conference, trial date, and all related
2    pretrial deadlines. The parties must review and be familiar with Judge Anello’s Civil
3    Chambers Rules, which provide additional information regarding pretrial scheduling.
4          11.    Further settlement conferences shall be held at appropriate intervals during
5    the course of the litigation before Magistrate Judge Ruben B. Brooks. A mandatory
6    settlement conference date will be set at one of the scheduled settlement conferences.
7          All parties, claims adjusters for insured Defendants and non-lawyer representatives
8    with complete authority to enter into a binding settlement, as well as the principal
9    attorneys responsible for the litigation, must be present and legally and factually prepared
10   to discuss and resolve the case at the mandatory settlement conference and at all in-
11   person settlement conferences. Retained outside corporate counsel shall not appear on
12   behalf of a corporation as the party representative who has the authority to negotiate and
13   enter into a settlement. Failure to attend or obtain proper excuse will be considered
14   grounds for sanctions.
15         Confidential written settlement statements for the mandatory settlement conference
16   shall be lodged with Judge Brooks no later than five court days before the mandatory
17   settlement conference. The statements need not be filed with the Clerk of the Court or
18   served on opposing counsel. The statements will not become part of the court file and
19   will be returned at the end of the conference upon request. Written statements may be
20   lodged with Judge Brooks either by mail, by email, or by delivery to the Clerk's Office.
21         Any statement submitted should avoid arguing the case. Instead, the statement
22   should include a neutral factual statement of the case, identify controlling legal issues,
23   and concisely set out issues of liability and damages, including any settlement demands
24   and offers to date and address special and general damages where applicable.
25         If appropriate, the Court will consider the use of other alternative dispute
26   resolution techniques.
27         12.    A post trial settlement conference before a magistrate judge may be held
28   within 30 days of verdict in the case.

                                                    4
                                                                                   20cv1335-MMA(RBB)
     Case 3:20-cv-01335-MMA-RBB Document 9 Filed 08/25/20 PageID.72 Page 5 of 6



1          13.    The dates and times set forth herein will not be modified except for good
2    cause shown.
3          14.    Briefs or memoranda in support of or in opposition to any pending motion
4    must not exceed twenty-five (25) pages in length without leave of a district court judge.
5    No reply memorandum will exceed ten (10) pages without leave of a district court judge.
6    Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
7    and a table of authorities cited.
8          15.    Plaintiff’s counsel must serve a copy of this order on all parties that enter
9    this case hereafter.
10         IT IS SO ORDERED.
11   Dated: August 25, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                 20cv1335-MMA(RBB)
     Case 3:20-cv-01335-MMA-RBB Document 9 Filed 08/25/20 PageID.73 Page 6 of 6



1                             CASE RESOLUTION GUIDELINES
2
3    Attendance
4          All parties and claims adjusters for insured Defendants and representatives with
5    complete authority to enter into a binding settlement, as well as the principal attorney(s)
6    responsible for the litigation, must be present and legally and factually prepared to
7    discuss and resolve the case. Failure to attend or obtain proper excuse will be considered
8    grounds for sanctions.
9
10   Case Resolution Conference Briefs
11         Written statements, when specifically requested, shall be lodged no later than five
12   court days before the scheduled conference. The statements will not become part of the
13   court file. Written statements may be submitted on a confidential basis and lodged with
14   Judge Brooks either by mail, by e-mail, or hand-delivery to the Clerk's Office in an
15   envelope clearly marked "Confidential - Do Not File."
16         Any statement submitted should avoid arguing the case. Instead, the statement
17   should include a neutral factual statement of the case and concisely set out issues of
18   liability and damages, including any settlement demands and offers to date, and address
19   special and general damages where applicable.
20         If appropriate, the Court will consider the use of other alternative dispute
21   resolution techniques.
22         If you have any further questions, please feel free to contact my research attorney,
23   at (619) 557-3404.
24
25
26
27
28

                                                   6
                                                                                20cv1335-MMA(RBB)
